Citation Nr: 0205610	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  99-08 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service-connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to 
December 1974.  The veteran died on May [redacted], 1998.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1998 Rating Decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1. The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's Certificate of Death indicates he died in 
May 1998 of "natural causes."

3.  There is evidence indicating that the veteran suffered 
from stomach ulcer disease in service.

4.  There is competent medical evidence indicating that the 
veteran's stomach ulcer
disease begun during service probably contributed to his 
death.


CONCLUSION OF LAW

A disability incurred in service substantially caused or 
contributed to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R.        §§ 3.102, 3.159); 38 C.F.R. §§ 
3.303, 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death is related to 
an ulcer that first developed during service. 

As a preliminary matter, during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claim Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102, 3.159).  This act and implementing regulations set 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.

The RO reconsidered the appellant's claim in light of the 
VCAA as indicated in the October 2001 Supplemental Statement 
of the Case.  The Board finds that the requirements under the 
VCAA have been further met as the appellant was provided 
adequate notice of the evidence needed to substantiate her 
claim and the reasons the claim was denied.  The RO provided 
the appellant with a copy of the December 1998 rating 
decision as well as the April 1999 Statement of the Case and 
the July 1999 and October 2001 Supplemental Statements of the 
Case.  The RO has also made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The RO requested the veteran's service medical 
records in October 1985 and having only received records 
covering the first period of service, the RO made another 
request in January 1986.  In February 1986, the National 
Personnel Records Center indicated all available records were 
forwarded in December 1985.  Finally, the appellant has not 
made the RO or the Board aware of any other evidence relevant 
to her appeal.  Based on the foregoing, the Board concludes 
that the duty to assist has been satisfied and the Board will 
proceed with appellate review.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b), (c).

The Certificate of Death shows the veteran died on May [redacted], 
1998.  The listed cause of death is natural causes.  

The veteran's service medical records covering the first 
period of service show the veteran complained of a stomach 
cramp in April 1967.  The December 1967 separation 
examination report noted that the veteran's abdomen and 
viscera were normal.  Service medical records covering the 
veteran's second period of service from December 1967 to 
December 1974 have not been found.

In October 1985, the veteran filed a claim for service-
connection of an ulcer.  He maintained that an ulcer was 
discovered in 1973 and that it was aggravated in September 
1985.  The veteran directed VA to check his service medical 
records for a record of treatment.  

VA Hospital Summary of September 1985 to October 1985 shows 
the veteran was hospitalized for severe abdominal pain.  The 
veteran reported a history of a peptic ulcer and a previous 
surgical operation for an abdominal shrapnel wound in 
Vietnam.  An upper gastrointestinal endoscopy revealed severe 
hemorrhagic gastritis.  

A January 1986 RO rating decision denied service-connection 
for a stomach ulcer and hemorrhagic gastritis.    

In the appellant's May 1999 substantive appeal, she contends 
that the veteran sustained a severe injury to his stomach 
while in Vietnam, which caused the development of ulcers and 
ultimately the veteran's death. 

A June 1999 letter from a private physician shows he treated 
the veteran for severe, resistant and persistent gastric 
pathology with typical ulcer symptoms.  The physician 
reported a history that included episodes of gastric bleeding 
from ulcer lesions.  The physician opined that he was certain 
the veteran's terminal episode of illness was due to massive 
gastrointestinal bleeding from his ulcer.  He attached copies 
of treatment records dated from August 1993 to April 1997.       

The service representative's Form 646 indicates the appellant 
contends that a contributing cause of death could have been a 
bleeding ulcer.  The appellant indicated the veteran stated 
to her that while he was in Vietnam, he received a severe 
injury to his stomach, which eventually developed into a 
bleeding ulcer. 

The Board has thoroughly reviewed the evidence of record, 
including the
appellant's contentions, and finds that all reasonable doubt 
should be resolved in the appellant's favor.   38 C.F.R. § 
3.102.   Service medical records covering the veteran's 
second period of service, December 1967 to December 1974, are 
absent from the claims file due to the government's failure 
to maintain custody.  Their absence is not the veteran's 
fault and should not be held against the appellant.  
When the veteran filed a claim for service-connection of an 
ulcer in 1985, he indicated that his ulcer was discovered in 
1973, a date covered by the missing service medical records.  
He also asked VA to review his military medical records which 
indicates that he believed that they would support his claim 
at that time.   The veteran is competent to state that he was 
told that he had an ulcer. Moreover, the veteran's history of 
past ulcer disease that he gave when he was hospitalized from 
September 1985 to October 1985 was not inconsistent with his 
claim.  Accordingly, the Board finds that the veteran had 
stomach ulcer disease during service in 1973.  There is no 
affirmative competent evidence to the contrary. See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (providing that 
"[w]here so much of the evidence regarding the veteran's 
claims for service connection and compensation is 
circumstantial at best, the need for a complete and accurate 
record takes on even greater importance."); see also Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (providing that the 
veteran is competent to report on personal knowledge-that 
is, what comes to him through his senses).

The June 1999 letter from a private physician and August 1993 
to April 1997 treatment records show the veteran suffered 
from ulcer disease.  The death certificate lists immediate 
cause of death as due to natural causes.  The private 
physician opined that he was certain the veteran's death was 
due to his ulcer but he did not unequivocally link the recent 
ulcer findings to the in service ulcer.  Nevertheless, given 
the continuity of symptomatology demonstrated by the record, 
the Board is of the opinion that there is a basis for finding 
such a link.  There is no affirmative competent medical 
evidence opining that any ulcer in service is unrelated to 
the reported ulcers recurring later in the veteran's life.

Therefore, on the basis of highly circumstantial evidence, 
the government's failure to secure its records, and the 
absence of any negative competent medical opinion, the Board 
concludes that stomach ulcer disease which began in 1973 
contributed to the veteran's death in May 1998.  There is 
virtually no evidence to counter this claim--certainly no 
affirmative evidence.  I am unaware of any authority 
permitting the Board to reach an determination adverse to the 
appellant from the absence of records entrusted to the 
government.   Though concededly tenuous and fragile, there is 
a sequence of evidence linking the veteran's death to his 
military service.  There is no comparable accumulation of 
data tending to contradict that linkage.  If anything, the 
evidence preponderates in the appellant's favor.


ORDER

Entitlement to service-connection for the cause of the 
veteran's death is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

